DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Preliminary Amendment filed on  March 18, 2021 in which claims 16-30 are presented for examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 16, 18, 20, 23, 24, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yhr (US 2018/0046161).
 	In regard to claim 16, Yhr discloses a vehicle control system (see vehicle electrical control 2 in Fig. 2), comprising:
 	a first communication network  (a first data bus 10 in Fig. 2);
 	a first operation component (transceiver 6 in Fig. 2),
 	a first vehicle control unit (ECU1 in Fig. 2) connected to the communication network (a first data bus 10 in Fig. 2) and to the first operation 
component (transceiver 6 in Fig. 2 ), wherein the first vehicle control unit (ECU1 in Fig. 2) is configured to control a first data connection (switch input 17 and switch input 21  in Fig. 2) between the first operation component (transceiver 6 in Fig. 2)  and the first vehicle control unit (ECU1 in Fig. 2) by a first signal to the first operation component (transceiver 6 in Fig. 2) ; and
 	a second vehicle control unit (ECU2 in Fig. 3) connected to the first operation component (transceiver 6 in Fig. 3), wherein the second vehicle control unit (ECU2 in Fig. 3) is configured to control a second data connection (switch input 17 and switch output 22 in Fig. 3) between the first operation component (transceiver 6 in Fig. 3) and the second vehicle control unit (ECU2 in Fig. 3) by a second signal to the first operation component (transceiver 6 in Fig. 3), wherein the first data connection (switch input 17 and switch output 21 in Fig. 3) and the second data connection (switch input 17 and switch output 22 in Fig. 3) are controllable so that at least one of the first data connection and the second data connection is enabled or disabled (see at least [0048] wherein when the system detects that first ECU is faulty or the heart beat signal of the first ECU is missing, a selected other ECU such as the second ECU takes over the duties of the first ECU) (see also [0046], [0047], [0048] for similar reasonings).

 	In regard to claim 18, Yhr discloses wherein the first operation component comprises one or more transceivers (transceiver 6, 7, 8, 9 in Figs. 2, 3) connecting the first operation component to at least one of the first and second vehicle control units (ECU1 and ECU2), respectively (paragraph [0044] discloses that the programmable switch 16 connects transceiver 6 to ECU1).

 	In regard to claim 20, Yhr discloses wherein the second vehicle control unit (ECU 2) is connected to the first vehicle control unit  (ECU1) and data is transferrable from the first communication network to the first vehicle control unit and to the second vehicle control unit via a connection between the first and the second vehicle control units (Fig. 1 shows communication between ECU1 and ECU2  over communication network 10).

 	As to claims 23 and 30, they are method and process claims that recite substantially the same limitations as the corresponding system claim 1.   As such, claims 23 and 30 are rejected for substantially the same reasons given for the corresponding claim a above and are incorporated herein.

 	 In regard to claim 24, Yhr discloses wherein disabling the first data connection between the first operation component (transceiver 6 in Fig. 3) and the first vehicle control unit  (ECU1 in Fig. 3) comprises physically separating a communication line between the first operation component and the first vehicle control unit (see Fig. 3 wherein the switch 16 in disconnected from ECU1).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yhr (US 20180046161) in view of  Underwood et al. (U.S. Patent No. 5,508,594).
 	In regard to claim 17, Yhr discloses wherein the first data connection between the first operation component (transceiver 6 in Figs. 2 and 3) and the first vehicle control unit (ECU1 in Figs. 2 and 3) comprises a switch (16 in Figs. 2 and 3), and
 	While Yhr discloses the switch , Yhr does not specifically specifies the type of switch.
 	Underwood et al., in the same field of endeavor, discloses a vehicle control system having an opto-coupler switch ( see col. 9 lines  1-14 utilizes an  opto-coupled switch that connects vehicle components to a microprocessor wherein the opto-coupled switch can be used shut down a motor controller ).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yhr with the opto-coupler switch of Underwood et al. because since optocoupler switch has triac electronic component that turns a device on and off, such modification would ensure efficient and improve circuit component functionality.

7.	Claim(s) 19 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yhr (US 2018/0046161) in view of  Besier et al. (US 2017/0072920).
 	In regard to claims 19 and 28, Yhr meets the limitations of claims 16 and 23 but does not particularly disclose wherein the second vehicle control unit is connected to a second communication network that is separated from the first communication network.
 	Besier et al., in the same field of endeavor, discloses wherein the second vehicle control unit is connected to a second communication network that is separated from the first communication network (see [0079] wherein a control unit utilizes a redundant core microcontroller with two independent interfaces to data buses) (see also abstract for similar reasonings).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yhr with the redundant  interfaces of Besier et al. because  in the event that one of the data bus is defective, the other data bus can take over, thereby ensure reliability and improve safety.

8.	Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yhr (US 20180046161) in view of Disser et al. (US 2006/0162986).
 	In regard to claim 21, Yhr meets the limitations of claim 16 but does not particularly disclose wherein the first vehicle control unit is a master vehicle control unit and the second vehicle control unit is a slave vehicle control unit, and the master-slave role is determined by at least one of the first or second control units.
 	Disser et al., in the same field of endeavor, discloses wherein the first vehicle control unit is a master vehicle control unit (supervisory controller 42 in [0027]) and the second vehicle control unit is a slave vehicle control unit (associated main controller 40 in [0027]), and the master-slave role is determined by at least one of the first or second control units (see at least [0047] wherein either one of the control units can play the role of master-slave). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yhr with the master-slave relationship of Disser et al. system because such modification would improve safety by having a controller program to monitor the output of another other controller and is configured such that if the at least one controller determines that the other controller is providing improper data or signals, at least part of the output data of the other controller is nullified, overridden or superseded by an output from the at least one controller.

9.	Claim(s) 22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yhr (US 20180046161) in view of  Nilsson (US 2008/0296106).
 	In regard to claim 22, Yhr meets the limitations of claim 16 but does not particularly the limitations of claim 22.
 	Nilsson, in the same field of endeavor, discloses:
 a second operation component, wherein the first vehicle control unit is connected to the second operation component (Fig. 3 shows clearly the connection between the first control unit and the second operating component );and 
 	the first vehicle control unit is configured to control a third data connection between the second operation component and the first vehicle control unit by a third signal to the second operation component (Fig. 3 shows diverse data connections among the operating components  and the vehicle control units) (see also Fig. 7 for similar rational);
  	the second vehicle control unit is connected to the second operation component and the second vehicle control unit is configured to control a fourth data connection between the second operation component and the second vehicle control unit by a fourth signal to the second operation component, wherein the third data connection and the fourth data connection are controllable so that at least one of the third data connection or the fourth data connection is enabled or disabled (Fig. 3 shows diverse data connections among the operating components  and the vehicle control units) (see also Fig. 7 for similar rational).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yhr with the redundant architecture of Disser et al. system because such modification would improve safety in the event of malfunctioning of one of the component or one of the control signal and one of the control units.

 	In regard to claim 29, Yhr meets the limitations of claim 23 but does not particularly the limitations of claim 29.
 	Nilsson, in the same field of endeavor, discloses: 
enabling a third data connection between a second operation component, which is connected in parallel with the first operation component to the first and second vehicle control units, and the first vehicle control unit by a third signal sent to the second operation component (Fig. 3 shows diverse data connections among the operating components  and the vehicle control units) (see also Fig. 7 for similar rational)
receiving data from the second operation component via the third data connection at the first vehicle control unit (Fig. 3 shows diverse data connections among the operating components  and the vehicle control units) (see also Fig. 7 for similar rational);
determining that the data received from the second operation component is erroneous, 
sending a signal from the first vehicle control unit to the second operation component to disable the third data connection between the second operation component and the first vehicle control unit (Fig. 3 shows diverse data connections among the operating components  and the vehicle control units) (see also Fig. 7 for similar rational), 
disabling the third data connection between the second operation component and the first vehicle control unit and exchanging data via a fourth data connection between the second operation component and the second vehicle control unit (Fig. 3 shows diverse data connections among the operating components and the vehicle control units) (see also Fig. 7 for similar rational).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yhr with the redundant architecture of Disser et al. system because such modification would improve safety in the event of malfunctioning of one of the component or one of the control signal and one of the control units.

10.	Claim(s) 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yhr (US 20180046161) in view of  Giers (U.S. Patent No. 6,410,993).
 	In regard to claim 25-27, Yhr meets the limitations of claim 23 but does not particularly disclose the limitations of claims 25-27.
 	Giers, in the same field of endeavor, discloses exchanging data via the second data connection between the first operation component and the second vehicle control unit (Fig.1 shows  data exchange between first operating component actuator 1 and second control unit MP2).
exchanging data between the first vehicle control unit and the second vehicle control unit, determining an error of data transmitted through the first or second data connection based on the exchange of data between the first vehicle control unit and the second vehicle control unit (see col. 4 lines 11-22 wherein during exchange between Mp1 and Mp2, error is detected based on the exchange between MP1 and MP2), and
disabling the first or second data connection depending on whether the data comprising the error was transmitted through the first or second data connection, respectively (see at least (see col. 4 lines 34-38  wherein the system switched over to the functioning MP when the other MP is malfunctioning);:
exchanging data between the first vehicle control unit and the second vehicle control unit (see Fig. 1 wherein data exchange takes place between MP1 and MP2),
determining an error of the first vehicle control unit or the second vehicle control unit and disabling the erroneous first or second vehicle control unit (see col. 4 lines 11-22 wherein during exchange between MP1 and MP2, error is detected based on the exchange between MP1 and MP2), and 
exchanging data between the other one of the first or second vehicle control unit not being disabled and the first operation component (see col. 4 lines 11-22 wherein during exchange between MP1 and MP2, error is detected based on the exchange between MP1 and MP2).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yhr with the features of Giers because  such modification would improve circuit arrangement  and constantly monitor operability of the system in order to deactivate the control when a malfunction occurs, or to switch it to a condition which is less dangerous under safety aspects.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
  	US Patent No. 7,866,761 discloses a braking system for vehicles, two brake circuits, wherein each of the brake circuit has an electrical control circuit  and  has an electronic control unit and brake actuating devices which are activatable by the electronic control units wherein at least one of the brake actuating devices being activatable by more than one of the electronic control units.
U.S Patent No. 5,490,072 discloses methods and systems for detecting the proper functioning of ABS control units utilizing dual programmed microprocessors.
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661